WARD, Circuit Judge
(dissenting). The amendment to the act of June 10, 1890, by subdivision 9 of section 28 of the act of August 5, 1909, was plainly intended to make the customs system more effective. It seems to me that no foreign consignor or seller could do more than has been done in this case in the way of an attempt to introduce goods into the commerce of the United States by means of a fraudulent invoice. He sold or consigned the goods to a resident of the United States and filed with the United States consul at Panama, to be forwarded to the collector of customs at New York, invoices in which they were deliberately undervalued. This, in my opinion, made the goods guilty and subject to forfeiture. If they are still the property of the foreign consignor the penalty seems reasonable. If they have been paid for by an innocent purchaser, the result appears hard, hut the purpose of the law being to secure the government, I think the order should be reversed.